Exception is taken to the action of the court in permitting Dr. Blackmore, who qualified as an expert, to testify that the blow which cracked the skull of the party assaulted might have affected that party's sight as it was developed the day after the lick was struck. This related to the res gestæ and was therefore relevant. The matter inquired about being the subject of the result of cause and effect as the same related to scientific investigation was properly proven by the opinion of the expert who had duly qualified. The cases of Humber v. State, 99 So. 71, 19 Ala. App. 451, and McKee v. State, 2 So. 451, 82 Ala. 32, are not in point here. Here the matter inquired about related to a conclusion to be drawn from a knowledge of the facts depending upon professional or scientific knowledge or skill. Where this is a fact, experts may testify to conclusions as being the best evidence. 11 R. C. L. 572, 577. That the assaulted party had fallen and cut his head at a time prior to the difficulty was wholly immaterial and irrelevant, and was properly excluded.
The defendant offered to prove a conversation between himself and the party assaulted over the phone, and defendant's counsel stated to the court that:
"He expected to show by the conversation that Irvine (the party assaulted) insisted on him coming down, and in conversation stated that O'Steen, who had audited the books of defendant and Irvine, was there."
The court permitted defendant to testify that Irvine had called him over the phone and invited him to his house, but 'excluded the conversation. The conversation between Irvine and defendant over the phone was not a part of the res gestæ, nor did it tend to shed any light on the difficulty, and hence was properly excluded.
The defendant, while being cross-examined by the state, was asked as to a part of a conversation that occurred between him and Bobby Martin. The defendant answered these questions, thereby bringing out a part of the conversation. Upon redirect examination, defendant's counsel sought to bring out other parts of this conversation favorable to defendant. The state objected, the objection was sustained, and exception was reserved. It is a well-settled rule that, where one party brings out a part of a conversation, the other party is entitled to the whole.
There were many efforts on the part of the defendant to show that defendant had gone to the home of Irvine on the night of the difficulty upon the invitation of Irvine and upon Irvine's statement that one O'Steen was there, and that the visit was to see O'Steen and not Irvine. The various rulings of the court on these questions had been without error, calling as it did for evidence immaterial, irrelevant, and not a part of the res gestæ, but, when the state called for and received a part of a conversation relating to this visit, the defendant was entitled to all of it, that the jury might say what motive prompted defendant to take the course he did. Jones v. State,101 So. 331, 20 Ala. App. 247; Bush v. State, 100 So. 307,19 Ala. App. 650, dissenting opinion.
When Irvine, the party assaulted, was being examined, he testified that when he was struck he was in the kitchen at his home, that he lost consciousness, and did not regain it until the next day in the hospital. When the defendant was being examined as a witness, he testified that, after the difficulty and after he had gone home and retired, Irvine called him up over the phone and invited a renewal of the difficulty. The fact that Irvine called defendant up over the phone at the time testified to was relevant as tending to contradict the testimony of Irvine as to his being unconscious, but the details of what was said were not admissible. The objection to this part of the testimony by the state and the exception reserved are not quite clear. *Page 351 
If the objection and exception go to the fact that Irvine called defendant on the phone at the time named, then the court was in error in sustaining the objection. If the objection and exception relate to the details of the conversation, then the action of the court was free from error.
We have already held that the first conversation between Irvine and defendant over the phone, on the night of the difficulty, and prior to the time that defendant went to Irvine's house, was not a part of the res gestæ and therefore inadmissible. It follows that the attempt to prove one side of this conversation by defendant's wife was for a like reason inadmissible.
During the examination of one Hennessee, a character witness, who testified in behalf of defendant, a question arose as to the disposition of a case that had been pending against defendant in the court where he was then on trial. The defendant's counsel called for the record, whereupon the court said:
" 'That is not necessary. This court presided, and remembers the facts — after it had been continued several times because the Southern Railroad Company's records had been burned up, and they couldn't get the testimony, it was dismissed by this court because of the fact that the state couldn't get the testimony after the records had been burned. I presided in that case, and I know what happened.'
"Defendant excepted in open court to the remarks of the court, and the court said:
" 'Gentlemen, I exclude that and everything else that is testified about it.'
"Whereupon defendant excepted in open court to those remarks made by the court and the court said:
" 'I was not talking to the jury, I was talking to you. I presided and remember every step that was taken in the case.'
"Whereupon defendant excepts in open court to the remarks of the court. Defendant and state then rest."
The questions here raised will probably not arise on another trial, as the rulings of the court and the oral charge to the jury indicate that the court recognized the error made and attempted to correct it and to eradicate the injury done. We call attention to the rule requiring motions for new trials in presenting questions of this character for review. Bean v. State, 91 So. 499, 18 Ala. App. 281.
Exception is reserved to the following excerpt from the court's oral charge:
"The defendant testified in his own behalf, and this he had a right to do. You cannot disregard or set aside his testimony, any more than you can that of any other witness in the case. The law is, you should take his evidence and weigh it like you do that of the other witnesses in the case, but, when you come to weigh it, you may take into consideration the fact that he is the defendant and interested in the result of the case. If you do not believe his testimony is true, you have a right in your discretion to disregard it."
This is the correct statement of the rule. Mann v. State,103 So. 604, 20 Ala. App. 540.
The evidence is conflicting both as to the guilt vel non of the defendant and as to the degree of the crime, and hence charges 9, 11, B, E, A, and G were all properly refused.
Charges 14 and 15 do not correctly state the rule as to what constitutes a reasonable doubt. Appellant's counsel states in brief: "Charges 14 and 15 have been pronounced good." If so, counsel have failed to cite the authority, and we know of no such decision.
Charge B omits freedom from fault.
Charges C and F were properly refused. Malice may be inferred from the character of the assault made. Smith v. State, 7 So. 103, 88 Ala. 23; 13 R. C. L. 803, § 107.
For the errors pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.